Citation Nr: 0729914	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  97-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis and/or 
restrictive lung disease, to include as a result of in-
service asbestos exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1957 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

After a May 2005 Board decision denied the claim, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2007, the Court issued a memorandum 
decision in which it set aside the Board's May 2005 decision 
and remanded the case for further adjudication.

The veteran contends that he developed lung problems as a 
result of his active military service.  Specifically, he 
believes that he was exposed to asbestos while performing his 
assigned duties in service.  The veteran's DD-214 shows his 
military occupational specialty as message center man.  
Personnel records show that the veteran was stationed at the 
Marine Corps Base in Twentynine Palms, California from 
June 1957 to July 1958.  His primary duty was in 
communications.  In a January 1998 hearing before the RO, the 
veteran testified that he worked as a lineman installing 
phone and electrical lines.  According to the veteran, the 
installation included the stripping of asbestos-covered 
wiring.  Additionally, he stated that he worked in and around 
buildings that contained asbestos.  From July 1958 to 
March 1959, the veteran was stationed at the Marine Corps Air 
Facility in New River, North Carolina.  The veteran stated 
that he worked aboard the U.S.S. Mount McKinley in August 
1958.  The veteran reported that the pipes and insulation 
aboard the ship were covered with asbestos insulation.

The veteran's service medical records were not associated 
with the claims file and are unavailable for review.  
However, the veteran testified that there would be no 
evidence in the records that would indicate an in-service 
diagnosis or treatment for a lung condition.  He also 
reported that he worked around asbestos in the railroad 
industry after service but that he was exposed to a much 
higher degree during military service.

Evidence of a current lung condition was first reflected in a 
July 1993 chest x-ray report from R.B.L., M.D.  It was noted 
that there was definite interstitial fibrosis in the middle 
and lower lung zones with irregular linear interstitial 
markings.  Dr. R.B.L. stated that these findings were typical 
of previous asbestos exposure and indicated asbestosis.  He 
did not observe pleural plaque, calcified plaque, pleural 
thickening, or hemidiaphragmetic plaque.

In February 1996, the veteran underwent a chest x-ray at 
Christ Hospital in Cincinnati, Ohio with a history of 
possible asbestosis.  According to the report, there was 
evidence of old granulomatous disease.  There was a 
possibility of pleural plaques seen along the inner posterior 
rib margins.  A CT scan was ordered for clarification.  A 
March 1996 CT scan showed evidence of old granulomatous 
disease.  The report indicated that there were no definite 
pleural plaques, pleural thickening, or pleural calcification 
to suggest asbestos related pleural disease.  

Treatment records from R.L.C., M.D., in 1996 reflected a 
history of asbestosis but did not provide any further detail.  
In April 1996, the veteran was given a pulmonary function 
test (PFT) at St. Elizabeth Medical Center in Edgewood, 
Kentucky.  The PFT interpretation indicated that the veteran 
suffered from mild restrictive lung disease.

The veteran was afforded a VA respiratory examination in May 
1996.  After a review of the record and an examination of the 
veteran, the examiner thought that the veteran had a slowly 
progressive mild restrictive lung disease.  However, the 
examiner thought that the veteran did not have any malignant 
disease.  Another PFT was performed at St. Elizabeth's in May 
2000.  The report indicated that the veteran's lung function 
had not significantly changed since the April 1996 PFT.

In October 2002, the veteran underwent further VA respiratory 
examination.  The examiner reviewed the claims file, 
including the July 1993 x-ray report, the February 1996 x-ray 
report, and the March 1996 CT scan.  The examiner took the 
veteran's history of alleged exposure to asbestos during 
military service, his work with the railroad, and his smoking 
history of two packs of cigarettes per day between 1955 and 
1974.  The veteran complained of occasional shortness of 
breath with temperature change and exertion.  A PFT was 
performed without accompanying interpretation.  On 
examination, the examiner reported that the veteran's chest 
was clear to auscultation and percussion.  Excursion on 
breathing was normal and there were no anatomical 
abnormalities.  There was no tenderness to palpation or 
respiratory symptoms.  The examiner reported that there was 
no suggestion of the presence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, 
kyphoscoliosis, or pectus excavatum.  There was also no 
abnormal weight loss or weight gain.  A diagnosis of mild 
restrictive lung disease was provided.

With respect to a nexus between the veteran's current lung 
condition and his military service, the examiner gave the 
opinion that it was not likely that the veteran's underlying 
lung condition was related to any previous asbestos exposure.  
The examiner presumed that that the veteran was exposed to 
asbestos as instructed by the RO.  The examiner noted the 
absence of pleural plaques or pleural thickening in the 
February 1996 x-ray report and the March 1996 CT scan.  He 
also stated that the veteran's symptoms, including shortness 
of breath, were more secondary to his coronary artery disease 
rather than any lung disease.  Lastly, the examiner addressed 
the findings in the July 1993 x-ray report.  He pointed to 
the fact that a statement in the report indicated that the 
findings were typical of previous asbestos exposure.  The 
examiner stated that such a statement is not conclusive and 
that many other lung disease processes have the typical 
findings of interstitial fibrosis with irregular, linear, 
interstitial markings.  Without evidence of pleural plaques 
or pleural thickening on x-ray or CT scan, the examiner 
stated that it was unlikely that the veteran's underlying 
mild restrictive lung disease was the result of asbestos 
exposure.

In denying the veteran's claim in May 2005, the Board relied 
primarily on the opinion set forth in the October 2002 VA 
examination report.  Because of the negative nexus opinion 
and the inconclusive language used in the July 1993 x-ray 
report, the Board found that service connection was not 
warranted even assuming that the veteran was exposed to 
asbestos in service.  Additionally, the Board found that the 
veteran did not suffer from asbestosis in light of the 
October 2002 diagnosis.

In the April 2007 decision, the Court found that the Board 
failed to provide an adequate statement of reasons and bases 
by relying on the October 2002 VA examination report.  The 
Court stated that the conclusion that the veteran has mild 
restrictive lung disease but that it was not likely caused by 
his in-service exposure to asbestos was not adequate.  The 
Court indicated that this was so because the examiner failed 
to provide an explanation as to why the absence of pleural 
plaques or pleural thickening supported such a conclusion.  
Absent a discussion or explanation of why the lack of pleural 
plaques or pleural thickening meant that the veteran's lung 
condition was not caused by asbestos exposure, the Board's 
conclusion was not reviewable.  Thus, the Court found that 
the medical report did not contain sufficient detail and that 
the report should be returned as inadequate.  See 38 C.F.R. 
§ 4.2 (2007).

Consequently, the Board finds that the case should be 
remanded for further development.  The veteran should undergo 
a VA examination of his lungs.  A detailed medical opinion 
should be obtained that clarifies the nature of the veteran's 
lung condition and better explains the etiology.  The opinion 
should include a comprehensive discussion of whether any 
current lung condition is related to the veteran's active 
military service, to include exposure to asbestos as 
contended by the veteran.

The Board notes that the veteran has reported a history of 
smoking tobacco, dating from 1955 to 1974.  The time period 
encompasses his service dates.  Generally, disability shall 
not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
active military service on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during service.  38 U.S.C.A. § 1103(a) (West 
2002).  However, this exclusion only applies to claims filed 
after June 9, 1998.  The veteran filed his claim prior to 
that date, in April 1996.  Thus, a theory of entitlement 
involving tobacco use is not prohibited in this case.

Prior to the enactment of 38 U.S.C.A. § 1103, claims were 
adjudicated in accordance with VAOPGCPREC 2-93 (Jan. 13, 
1993), which provided that a determination of whether 
nicotine dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles, and that service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
19-97 (May 13, 1997) held that secondary service connection 
for disability attributable to tobacco use subsequent to 
military service could be established based on nicotine 
addiction that had arisen in service if the addiction was the 
proximate cause of the disability.  See 38 C.F.R. § 3.310 
(2007).  That opinion noted that the VA Under Secretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  See Davis v. West, 13 Vet. App. 178 (1999).

Although the veteran has not explicitly raised the theory 
that he suffers from restrictive lung disease as a result of 
tobacco use, the evidence is suggestive of tobacco use during 
the veteran's period of military service.  Thus, it may 
represent a relevant in-service injury, event, or disease 
that the VA examiner should address in detail in the 
examination report.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative and allow 
the veteran to supplement the record.  
The letter should notify the veteran of 
the information and evidence necessary to 
substantiate a claim of service 
connection for asbestosis and restrictive 
lung disease.  Notice regarding the 
asbestos exposure theory and tobacco-use 
theory of service connection should be 
provided.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claims.  The letter 
should also contain notice of the manner 
in which disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The veteran and 
his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Schedule a VA examination by a 
physician who has expertise in diseases 
of the lung.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies should be conducted, including a 
PFT, a chest x-ray, and a CT scan.  The 
examiner should obtain a detailed history 
of the veteran's contended asbestos 
exposure and his tobacco use.  The 
veteran's current lung disorder(s) should 
be identified.  The existence or absence 
of asbestosis must be addressed.

The examiner should indicate the medical 
probabilities that asbestosis and 
restrictive lung disease are related to 
the veteran's period of military service, 
including his contended exposure to 
asbestos.  If a lung disorder is found to 
be caused or made worse by tobacco use, 
the examiner should state the medical 
probability that the veteran acquired an 
addiction to nicotine while in the 
military.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  Specifically, evidence of 
the existence or absence of interstitial 
fibrosis, pleural plaques, and pleural 
thickening should be discussed in the 
context of the contended asbestos 
exposure.  In addressing the October 2002 
VA opinion, the examiner must explain why 
the October 2002 examiner concluded that 
the lack of pleural plaques or pleural 
thickening shown on earlier reports meant 
that the veteran's lung problems were not 
caused by exposure to asbestos, if such 
is the case.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

